CAMPBELL, Judge.
Plaintiff assigns as error the entry of judgment on the pleadings. Plaintiff contends that the complaint stated a claim for relief with facts sufficient to put the defendant on notice of the transactions to be proved. We agree.
Plaintiff has alleged, (1) an agreement with all interested parties that she would perform certain services and incur certain expenses for defendant’s testate at a time when said testate was incompetent; (2) an understanding that she was to be paid for such services and expenses; (8) that the services were performed and the expenses were incurred and were reasonably worth the sum of $3,819.03; (4) that demand for payment has been made and refused; and (5) that she is due the amount of $3,818.55. The complaint also contained a detailed statement of the amounts claimed.
It is the general rule that if one performs services for another which are knowingly and voluntarily accepted, and nothing else appears, the law implies a promise on the part of the recipient to pay the reasonable value of the services. Johnson v. Sanders, 260 N.C. 291, 132 S.E. 2d 582 (1963). Similarly, where there is an express agreement to pay, but the amount *571is not specified, the person performing the services is entitled to recover on the theory of quantum meruit. Beasley v. McLamb, 247 N.C. 179, 100 S.E. 2d 887 (1957).
“A promise to pay the reasonable value of services performed by one person for another, although there is no express agreement as to the compensation, will be implied where the circumstances warrant an inference of a promise to pay for such services, as where the conduct of the person for whom the work was done is such as to justify an understanding by the person performing the work that the former intended to pay for it. . . .” 58 Am. Jur., Work and Labor, § 3, p. 512.
Cost of materials and expenses incurred in the performance of such services is also recoverable. 98 C.J.S. Work and Labor, §§10 and 67.
Is the complaint sufficient to allege a cause of action in quantum meruit? We are of the opinion that it is. Plaintiff has adequately alleged all of the circumstances out of which this cause of action accrues. It was error to dismiss the complaint for failure to state a claim for relief.
The judgment of the trial court is
Reversed.
Chief Judge Mallard and Judge Britt concur.